


1
67592v1
DIRECTV
                                             
2015 RESTRICTED STOCK UNIT AWARD AGREEMENT
MICHAEL D. WHITE
 
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of
February __, 2015 (“Effective Date”), is entered into between DIRECTV, a
Delaware corporation (“DIRECTV” or “Company”), and Michael D. White
(“Executive”).
 
WHEREAS, at its meeting on February 12, 2015, the Compensation Committee of
DIRECTV’s Board of Directors (the “Committee”) approved the grant to Executive
of restricted stock units (the “Restricted Stock Units” or “RSU”), upon the
terms and conditions set forth herein and subject to the terms and conditions of
the DIRECTV 2010 Stock Plan (as it may be amended from time to time, the
“Plan”); and
 
WHEREAS, at its meeting on February 12, 2015, the Board of Directors of DIRECTV
(“Board”) approved the material terms and conditions of this grant of the RSUs
to Executive (“Award”); and


WHEREAS, both the Committee and the Board authorized the Chairman of the
Committee to execute this Agreement on behalf of DIRECTV, in accordance with the
resolutions adopted by each of the Committee and the Board at their respective
meetings as referenced above.
 
NOW THEREFORE, in consideration of services rendered and to be rendered by
Executive, and the mutual promises made herein and the mutual benefits to be
derived therefrom, DIRECTV and Executive agree as follows:
 
1. Definitions
Any capitalized term used herein and not otherwise defined herein shall have the
meaning assigned to such term in the Plan or the DIRECTV CEO Severance Plan (the
“Severance Plan”), (as such plans may be amended from time to time). If such
terms are not defined in the above plans, they shall have the meaning assigned
to such term in the DIRECTV Executive Severance Plan (as may be amended from
time to time). Whenever the following words or phrases are used herein with the
first letter capitalized, they shall have the respective meaning specified
below:


(a)
“Performance-based RSU” shall mean that a certain performance level is required
to receive all or a portion of the RSU grant. How the Company performs relative
to the identified Performance Measures will determine what portion of
Executive’s RSU grant is earned.



(b)
“Time-based Restricted Stock Unit” shall mean a RSU that is time-based,
requiring Executive to remain in Service with the Company in order to receive
all or a portion of the shares underlying the RSU grant. Subject to certain
exceptions set forth herein, if Executive has continuous Service from the date
of grant and up to and including the final date of the Time Period, the units
are converted to and distributed as shares of DIRECTV common stock.



(c)
“Service” shall mean Executive’s continuous active service as an employee of the
Company. The Committee will have the sole discretion to determine whether
Executive has ceased to provide Service and the effective date on which
Executive ceased to provide Service.



2. Grant  
Subject to the terms of this Agreement and the Plan, the Committee hereby grants
to Executive an RSU Award with respect to an aggregate of ______ Restricted
Stock Units (subject to adjustment as provided in Section 14 of the
Plan).  Unless an exception herein applies, the RSUs are subject to continuous
Service by Executive and are converted and distributed in DIRECTV (DTV) common
stock at the end of the Time Period.








--------------------------------------------------------------------------------




3. Time Period
This 2015-2017 RSU grant has a three-year Time Period: January 1, 2015 through
December 31, 2017.


4. Distribute Shares at the End of Three Years
(a) After the end of the Time-Period, the Committee will determine whether
Executive has met the applicable Service restriction and, if so, the Company
will distribute 100% of the shares underlying the RSU. If the restriction has
not been met, and an exception herein does not apply, the award will be
cancelled and no shares distributed. Notwithstanding the foregoing, if the
Committee exercises the discretion to convert the 2015 Time-based RSUs to
Performance-based RSUs for the period January 1, 2016 through December 31, 2017
pursuant to Section 12 below, then after the end of the Performance Period, the
Committee will determine the number of shares to distribute based on such
measured performance.


(b) Any vested shares (whether Time-based or Performance-based, if applicable)
will be distributed as soon as practicable in the calendar year following
December 31, 2017, except for termination due to death pursuant to Section 7
below and under the terms of Section 11 below, when the vested shares will be
distributed as soon as practicable after Executive’s death or termination
respectively. The shares will be distributed to Executive (minus applicable tax
withholding) and are then Executive’s to sell or hold as he wishes. Upon
distribution, the shares will be directly deposited into an account in
Executive’s name with the Company's stock plan recordkeeper (currently Morgan
Stanley Smith Barney). Account and tax information will be distributed shortly
thereafter. Notwithstanding the foregoing, the Company reserves the right to
settle the RSUs in cash instead of shares.


5. Continued Employment
Continuous Service through the end of the Time Period is required as a condition
of receiving fully vested rights and benefits of the RSUs granted for such Time
Period, unless otherwise provided in Sections 7 and 11 herein. Partial
employment or Service, even if substantial, during the Time Period will not
entitle Executive to any proportionate grant, or avoid or mitigate a termination
of rights and benefits upon or following a termination of employment or Service
except as otherwise provided in Sections 7 and 11 below.


6. Leave of Absence
Absence from work caused by authorized sick leave or other leave approved in
writing by the Company or the Committee shall not be considered a cessation of
active Service by Executive for purposes of this Agreement, unless otherwise
determined by the Committee.


7. Termination of Employment
(a) Termination During First Eleven Months of the Time Period: Except as
provided in Section 11 and in paragraph (d) below, if Executive’s Service with
the Company is terminated for any reason within the first eleven months of the
Time Period, Executive will forfeit this RSU Award.


(b) Resignation or Termination for Cause: If Executive resigns from the Company
or is terminated for Cause at any time during the Time Period (or is terminated
for Cause, after the Time Period, but prior to the distribution date), Executive
will forfeit this RSU Award.


(c) If Executive’s Service terminates on or after the end of the first eleven
months of the Time Period as a result of Executive’s death, Retirement or
Disability, Executive is eligible for a prorated payout determined as follows:
(x) the number of months of Service completed during the Time Period, including
the month of termination, divided by 36; and (y) the total number of RSUs. All
remaining unvested shares are cancelled and forfeited. Notwithstanding the
above, if Executive’s Service terminates due to his Retirement on or after the
end of the first eleven months of the Time Period, the Committee may, in its
sole discretion, determine that Executive is eligible for full payout of the
shares under this Award.


(d) If the Company terminates Executive’s Service without Cause or if Executive
resigns due to an Effective Termination (including such termination in the first
eleven months of the Time Period), Executive is eligible for full payout of the
shares under this Award.






--------------------------------------------------------------------------------




(e) If discretion pursuant to Section 12 below is exercised, then on or before
the conversion of two-thirds (2/3rds) of the RSUs under this Award to
Performance-based RSUs, the Committee will determine the performance factors to
be applied with respect to any termination under subsections (c) or (d) above.
All vested shares will be distributed in accordance with Section 4 herein.


8. Employee Benefits
RSUs are not “compensation” for the purposes of any Company benefit plan,
including but not limited to tax-qualified plans, either before or after
distribution.


9. Dividend Equivalents
(a) The RSUs are granted with dividend equivalent rights. In the event that the
Company declares a cash or stock dividend, then an amount equivalent to the
dividend will be accrued on each undistributed RSU (both vested and unvested) at
the same rate (cash or stock value) and date as dividends are paid to
shareholders.


(b) For cash dividends, the equivalent amount will be accrued as cash, without
interest, and not converted to shares of stock. The dividend equivalents are
payable in cash, only upon vesting and distribution of the underlying RSU
grants, and are cancelled and forfeited when the underlying RSUs are cancelled
or forfeited. The Committee reserves the discretion to convert and issue cash
dividend equivalents as shares of stock.


(c) For stock dividends, the equivalent stock amount will be accrued as shares
of stock, but not compounded and/or reinvested, and will be issued as shares of
stock, subject to the same distribution timing, cancellation and forfeiture
rules as cash dividend equivalents. The Committee reserves the discretion to
convert and issue stock dividend equivalents as cash.


10. Conversion of Time-Based RSUs Upon a Change in Control of the Company
(a) Following the close of a Change in Control (“CIC”), and the conversion of
DTV shares to time-based successor shares or other transaction consideration,
the Company or its successor shall distribute shares or other transaction
consideration following the end of the original Time Period. For the period up
to and including the second anniversary of a CIC, this distribution is subject
to earlier payment as set forth in Section 11 below.


(b) If Executive terminates employment under Section 7 prior to the close of the
CIC transaction and holds vested undistributed RSUs, the Company or its
successor shall distribute shares or other transaction consideration in
accordance with Section 4 above.


(c) Dividend equivalents shall continue to accrue and be administered under
Section 9 until distribution.


11. Certain Terminations of Employment following a Change in Control of the
Company
(a) Subject to Section 14 of the Plan and subject to the last sentence of this
Section 11(a), if the Company terminates Executive’s Service without Cause or
Executive’s Service terminates due to Retirement, Disability, death or Effective
Termination (including any such termination in the first eleven months of the
Time Period) coincident with the close and up to and including the second
anniversary of a Change in Control of the Company (e.g., if a CIC were to close
on June 30, 2015 then up to and including June 30, 2017), Executive shall vest
in all of his RSU shares under this Award.


(b) All vested RSU shares, including all RSU shares that become vested under
this Section 11, will be distributed as soon as practicable following the
applicable termination of employment.


(c) Dividend equivalents shall continue to accrue and be administered under
Section 9 until distributed.


12. Termination of Merger
On May 18, 2014, DIRECTV and AT&T entered into an Agreement and Plan of Merger
(the “Merger Agreement”). Notwithstanding any provision herein to the contrary,
if the merger transaction set forth in the Merger Agreement is not closed on or
before November 13, 2015, DIRECTV, in its sole discretion, the Committee may
determine that two-thirds (2/3rds) of the RSUs under this Award will be
converted to Performance-based RSUs (with the intent to be a




--------------------------------------------------------------------------------




Performance-based Award as defined in Section 10 of the Plan) with a Performance
Period of January 1, 2016 through December 31, 2017. At or before the effective
time of such conversion, the Committee, will determine the specific performance
measures and the method of determining the number of shares Performance-based
RSUs that may be distributed under the RSU. The distribution of shares, if any,
will be made pursuant to Section 4 above.


13. Recovery of Stock Grants
If the financial or operating results used to determine the payout of shares are
subsequently restated or revised such that fewer shares and/or dividend
equivalents would have been vested or paid using such restated or revised
results, the Company will be entitled to recover those shares and/or dividend
equivalents that should not have been vested or paid. See the policy statement
in the 2014 Proxy Statement section “Compensation Discussion and Analysis,” as
amended.
 
14. Termination of Stock Units
To the extent that any RSUs fail to vest as of the end of the Time Period, or if
the Award has terminated pursuant to Section 7, such unvested RSUs shall
immediately terminate without payment.  In addition, if Executive is subject to
Article III of the Severance Plan and the Committee determines he has violated
clause (B) of such Article, this RSU Award shall terminate and all undistributed
shares shall be forfeited as determined by the Committee. Executive shall have
no further rights with respect to such terminated RSUs.
  
15. Possible Early Termination of Award  
As permitted by Section 14 of the Plan, and without limiting the authority of
the Committee under any of the provisions of Section 14 of the Plan, the
Committee retains the right to terminate all or any portion of the Award upon a
dissolution of DIRECTV or a reorganization event or transaction in which the
Company does not survive (or does not survive as a public company in respect of
its outstanding Common Stock).  This Section 15 is not intended to prevent
future vesting (including provision for future vesting) if the Award (or a
substituted Award) remains outstanding following a transaction described in
Section 14 of the Plan.


16. No Limitations on Acceleration
The Severance Plan, in particular Article IX, Section F thereof, contains
express provisions regarding Section 280G and/or 4999 of the Code of the type
described in Section 14(f) of the Plan. Accordingly, the limitations on
acceleration set forth in Section 14(f) of the Plan shall not apply to this
Award.  A reduction, if any, to this Award or other effect related to Section
280G and/or Section 4999 shall be governed by the Severance Plan.




17. Taxes
Executive is not taxed at the time of the RSU grant. Generally, the fair market
value of the RSUs and any applicable dividends are taxable, and applicable
withholding taxes are due, on the date the DIRECTV common shares and any such
dividends are distributed. The applicable withholding taxes are due, whether or
not Executive subsequently sells such shares. The Company may, in its
discretion, take action to satisfy any Executive’s tax obligations related to
the RSUs, including, but not limited to, withholding from Executive’s wages or
other cash compensation, withholding shares that otherwise would be issued to
Executive on settlement on the RSUs, or requiring Executive to satisfy such
liability by other means as approved by the Company. However, any taxes or
withholding related to the RSUs are the ultimate responsibility of Executive.


If Executive is eligible to retire at any time after the end of the first eleven
months of the Time Period, IRS rules require that the value of the vested RSUs
is subject to FICA taxes, specifically Social Security and Medicare, even though
the RSUs are not converted to shares and distributed until the end of the Time
Period. Under these IRS rules, the Company will impute the value of the vested
RSUs, but only if and when Executive is retirement-eligible, withhold the
required FICA taxes from Executive’s vested shares and report the imputed value
on the W-2 at the end of the year.


The Company has made no representations to Executive with respect to the tax
consequences of any Award or transactions contemplated herein. Nothing stated
herein is intended or written to be used, and cannot be used, for the purpose of
avoiding taxpayer penalties.






--------------------------------------------------------------------------------




The Company, the members of the Board of Directors or the Committee shall not be
liable to Executive or other person for any adverse tax consequences realized by
Executive relating to the grant, vesting or settlement of a RSU hereunder.


18. Section 409A of the Code
Notwithstanding anything herein to the contrary, (1) if, at the time of
Executive’s termination of employment with the Company, he is a "specified
employee" as defined in Code Section 409A, and the deferral of the commencement
of any payments or benefits otherwise payable hereunder as a result of such
termination of employment is necessary in order to prevent the imposition of any
accelerated or additional tax under Code Section 409A, then the Company will
defer commencement of the payment of any such payments or benefits hereunder
(without any reduction or increase in such payments or benefits ultimately paid
or provided to Executive) until the date that is six (6) months following
Executive’s termination of employment with the Company (or the earliest date
that is permitted under Code Section 409A); and (2) if any other payments of
money or other benefits due to Executive hereunder would cause the application
of an accelerated or additional tax under Code Section 409A, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Code Section 409A, or otherwise such payment or other
benefits shall be restructured, to the extent possible, in a manner, determined
by or at the direction of the Committee, that does not cause such an accelerated
or additional tax or result in additional cost to the Company. The Company shall
consult with its legal counsel and tax advisors in good faith regarding the
implementation of this Section, which shall be done only in a manner that is
reasonably acceptable to Executive; provided, however, that neither the Company,
nor any of its employees or representatives, shall have any liability to
Executive with respect thereto.


19. Notices  
Any notice to be given under the terms of this Agreement shall be in writing and
addressed: to DIRECTV at 2230 East Imperial Highway, El Segundo, California
90245, to the attention of the Corporate Secretary; and to Executive at the
address on file with DIRECTV, or at such other address as either party
may hereafter designate in writing to the other.
 
20. Effect of Agreement
This Agreement shall be binding upon and inure to the benefit of any successor
or successors of DIRECTV, except to the extent the Committee determines
otherwise.
 
21. Entire Agreement; Governing Law  
The Plan is incorporated herein and made a part hereof by this reference.  The
Plan, the Severance Plan and this Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of DIRECTV and Executive with
respect to the subject matter hereof.  The construction, interpretation,
performance and enforcement of this Agreement and the Award shall be governed by
the internal substantive laws, but not the choice of law rules, of the State of
Delaware.
 
22. Plan
The Award and all rights of Executive with respect thereto are subject to, and
Executive agrees to be bound by, all of the terms and conditions of the
provisions of the Plan, to the extent such provisions are applicable to Awards
granted to Executive.  Executive acknowledges receipt of a copy of the Plan, and
agrees to be bound by the terms thereof.  Unless otherwise expressly provided in
this Agreement, provisions of the Plan that confer discretionary authority on
the Committee do not (and shall not be deemed to) create any rights in Executive
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Committee specifically so conferred by appropriate action of
the Committee under the Plan after the date hereof.
 
23. Amendment 
This Agreement may be amended in accordance with the terms of the Plan.  Any
such amendment must be in writing and signed by DIRECTV.  The terms and
conditions of this Agreement may not be restricted or limited by any amendment
of this Agreement or the Plan without Executive’s consent.
 








--------------------------------------------------------------------------------




24. Counterparts
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.
 
25. Section Headings   
The Section headings of this Agreement are for convenience of reference only and
shall not be deemed to alter or affect any provision hereof.
 






























































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, DIRECTV has caused this Agreement to be executed on its
behalf by the Chairman of its Compensation Committee and Executive has hereunto
set his hand as of the date and year first above written.
 
 
DIRECTV






By:  ______________________________                                                          
 Charles R. Lee
 Chairman of the Compensation
 Committee


 
EXECUTIVE






By:  ______________________________    
                                                        Michael D. White
 







